United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3117
                                     ___________

Angela R. Young; Charles D. Young,      *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States Department of Housing *
and Urban Development; Ocwen            *
Federal Bank; Greg Whitworth,           *    [UNPUBLISHED]
professionally and individually; Wilson *
& Associates, P.L.L.C.; Robbie Wilson, *
professionally and individually; John *
Does, unidentified others,              *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: June 10, 2003
                              Filed: October 20, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Charles and Angela Young appeal the district court’s1 adverse disposition of their
pro se housing-related claims. After careful review, we affirm the district court’s grant


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
of summary judgment to the United States Department of Housing & Urban Development,
Wilson Associates, LLC (the Wilson Firm), and Robert M. Wilson, Jr.; and the court’s
dismissal of Ocwen Savings Bank. Although the district court did not enter any
judgment as to defendant Greg Whitworth, we conclude that the district court
intended to dismiss him from the case. See Small Engine Shop, Inc. v. Cascio, 878 F.2d
883, 886-87 (5th Cir. 1989). We deny as moot Whitworth’s motion to be added to
Ocwen’s pleadings. We also deny the Youngs’ request to transfer this appeal to the
Federal Circuit. The motion of Wilson and the Wilson firm to be dismissed is
granted.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -2-